        Case 3:19-cv-19145-BRM-TJB Document 60 Filed 03/06/20 Page 1 of 2 PageID: 587
       Ruggirello Ltr to Pltf re




                                                                State of New Jersey
PHILIP D. MURPHY                                             OFFICE OF THE ATTORNEY GENERAL                                     GURBIR S. GREWAL
    Governor                                               DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General
                                                                     DIVISION OF LAW
SHEILA Y. OLIVER                                                       124 Halsey Street                                        MICHELLE L. MILLER
   Lt. Governor                                                           P.O. Box 45029                                              Director
                                                                       Newark, NJ 07101



                                                                      March 6, 2020

              Via CM/ECF eFile
              Hon. Brian R. Martinotti, U.S.D.J.
              Clarkson S. Fisher Building & U.S. Courthouse
              402 East State Street, Room 341
              Trenton, NJ 08608

              Re:                   Greco v. Grewal, et al.
                                    Civil Action No. 3:19-cv-19145-BRM-TJB

              Dear Judge Martinotti:

                   This office represents Defendants Gurbir S. Grewal, Jared M.
              Maples, New Jersey Office of Homeland Security and Preparedness,
              Camden County Prosecutor's Office, Jill S. Mayer, and Nevan
              Soumalis in the above referenced matter.

                   Pursuant to Your Honor’s order of February 21, 2020, ECF No.
              58, Defendants’ deadline to answer, move, or otherwise respond to
              the Complaint in this matter is March 12, 2020. Plaintiff’s second
              motion for class certification, ECF No. 59, is also returnable on
              April 6, 2020. Defendants write to request a 14-day extension of
              the deadline for their responsive pleading, from March 12, 2020,
              to March 26, 2020. Defendants also ask the court to adjourn
              Plaintiff’s motion for class certification from April 6, 2020, to
              April 20, 2020, allowing Defendants to file their opposition by
              April 6, 2020, rather than the current March 23, 2020 deadline.

                                   Plaintiff’s counsel has kindly consented to these requests.

                                   Thank you for your attention to this matter.




                                                124 HALSEY STREET• TELEPHONE: 973-648-3573• FAX: 973-648-7782
                                       New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 3:19-cv-19145-BRM-TJB Document 60 Filed 03/06/20 Page 2 of 2 PageID: 588

                                                                     Page 2

                                   Respectfully submitted,

                                   GURBIR S. GREWAL
                                   ATTORNEY GENERAL OF NEW JERSEY

                             By:    /s/ Bryan Edward Lucas
                                   Bryan Edward Lucas
                                   Deputy Attorney General

cc: All Counsel of Record          (Via CM/ECF eFile)
